department of the treasury internal_revenue_service j washington d c l tax_exempt_and_government_entities_division dec uniform issue list legend taxpayer a plan b company c amount amount amount amount amount amount amount amount dear this responds to your request dated date as supplemented by correspondence dated date and date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penaity of perjury in support of the ruling requested taxpayer a represents that she received a distribution from plan b totaling amount taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_402 was due to an error by company c in failing to inform taxpayer a of her ability to roll over amount to an individual_retirement_account ira as required by sec_402 of the code taxpayer a represents that she is a retired participant in plan b which is sponsored by her former employer company c taxpayer a represents that after her retirement from company c in she kept her plan b account balance in plan b taxpayer a received a notice notice from company c dated date indicating that as a separated participant in plan b taxpayer a would receive distributions of her account balance because she had reached age notice indicated that taxpayer a would receive two distributions from plan b one payment of a required_minimum_distribution that would be made in date and a second payment of her entire remaining account balance that would be made by date in date taxpayer a received a notice notice from company c dated date indicating that she would receive a required_minimum_distribution in amount within two days of the notice taxpayer a represents that after receiving notice and at several points thereafter she called company c’s benefits center benefits center to express that she did not want her account balance distributed and to request that company c maintain her account balance in plan b taxpayer a represents that an employee of the benefits center indicated that taxpayer a could request to have her account balance remain in plan b and that he would send her a form to use to make the request taxpayer a represents that she never received this form as promised taxpayer a represents that she next received a notice notice from plan b on date notice indicated that taxpayer a would receive a required_minimum_distribution in amount upon receiving notice taxpayer a wrote a letter to company c dated date requesting that company c maintain her account balance and indicating that she did not need or want her account balance taxpayer a represents that company c did not respond although notice indicated that taxpayer a would receive a required minimum distribution for company c then sent taxpayer a a notice notice on date indicating that taxpayer a’s entire account balance would be distributed to her within days of the date of notice taxpayer a represents that the plan distributed_amount and amount her remaining account balance of amount was distributed from plan b on date plan b withheld a total of amount for federal and state withholding taxes resulting in a net distribution of amount taxpayer a represents she used a portion of amount for some personal expenses amount but amount amount - amount has not been used for any other purpose taxpayer a represents that company c failed to provide her with instructions for a tax-free_rollover to an ira or any explanation of the tax consequences of receiving a lump sum distribution taxpayer a represents that once she received her distribution on date she contacted the benefits center for advice on how to roll the account balance back into plan b but was told by a benefits center representative that she was responsible for her account balance based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement in sec_402 of the code with respect to a total of amount a portion of amount plus the amount that was withheld for taxes sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 of the code provides the rules for governing direct transfers of eligible rollover distributions sec_1_401_a_31_-1 of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities sec_402 of the code provides for a written explanation to recipients of distributions eligible for rollover treatment sec_402 provides in pertinent part that the plan_administrator of any plan shall within a reasonable period of time before making an eligible_rollover_distribution provide a written explanation to the recipient of the provisions under which the recipient may have the distribution directly transferred to an eligible_retirement_plan and of the provisions under which the distribution will not be subject_to tax if transferred to an eligible_retirement_plan within days after the date on which the recipient received the distribution revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred over amount to an ira as required by sec_402 of the code the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was due to the error of company c in failing to inform taxpayer a of her ability to roll therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan b taxpayer a is granted a period of days from the issuance of this ruling letter to contribute an amount up to amount to an ira provided all other requirements of sec_402 except the 60-day requirement are met with respect to the contribution the contributed amount will be considered a rollover_contribution within the meaning of sec_402 please note that this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable hereto this letter_ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to her authorized representative in accordance with a power_of_attorney form on file with this office if you have any questions please contact phone at correspondence to se t ep ra t1 or fax at i d by please address all sincerely yours ohl who carlton watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
